Citation Nr: 0209063	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  96-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

(The issues of service connection for a cervical spine 
disability and whether new and material evidence has been 
received to reopen a claim for service connection for a right 
shoulder disability will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The claimant had service in the National Guard, including 
initial active duty for training from April 1980 to August 
1980, with subsequent periods of training duty.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an RO rating decision of October 1995 which denied 
service connection for a psychiatric disability, denied 
service connection for a cervical spine disability, and found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a right shoulder 
disability, and from a June 1997 RO decision which denied 
service connection for PTSD.  

The present Board decision addresses the issue of service 
connection for a psychiatric disorder including PTSD.  The 
Board is undertaking additional development on issues of 
service connection for a cervical spine disability and 
whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the claimant's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  An acquired psychiatric disorder began years after the 
claimant's service and was not caused by any incident of 
service.  

2.  He did not engage in combat with the enemy, and a service 
stressor has not been otherwise confirmed.  He also does not 
have an acceptable medical diagnosis of PTSD

3.  His personality disorder is not a disability for VA 
compensation purposes.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service department records show that the claimant was a 
member of the National Guard from March 1980 to October 1984.  
He had initial active duty for training from April 1980 to 
August 1980, with subsequent periods of training duty.

Service medical records do not show any psychiatric 
complaints or abnormalities, and the claimant's psychiatric 
status on the September 1984 discharge examination was noted 
to be normal.  

Records compiled in connection with a claim for Social 
Security Administration (SSA) benefits includes a medical 
opinion dated in October 1993 which noted a diagnosis of 
depressive disorder with anxious traits.  A mental residual 
functional capacity assessment dated in October 1993 noted 
depressive and anxious symptoms.  

An evaluation in October 1993 by Dr. N. Rodriguez noted that 
the claimant had not received any psychiatric treatment.  On 
examination, he was anxious and depressed in mood.  The 
diagnoses were dysthymia, alcoholism, and histrionic 
personality.  

A report of admission to the Therapeutic Community Center in 
Carolina in November 1993 noted that the claimant stated that 
his symptoms, including feelings of desperation, insomnia, 
nervousness, had begun gradually several years ago.  

In December 1993, the claimant was seen at a Puerto Rico 
Department of Public Health clinic in Canovanas for 
complaints including mood swings.  The diagnostic impression 
was rule out bipolar disorder, and he was referred to a 
mental health clinic.  

A history of neuropsychiatric disease, currently being 
treated with Haldol and Cogentin, was noted during a 
September 1994 hospitalization for a respiratory disorder.

In February 1995, Dr. R. Velez, of the Center for Mental 
Health in Carolina, reported that the claimant had been 
treated in November 1993 for symptoms including insomnia, 
desperation, nervousness, and poor impulse control, with a 
diagnosis of rule out schizoaffective disorder.  

Carolina Area Hospital notes dated in March 1995 show that 
the claimant said he had sustained injuries in combat in 
Vietnam.  It was also noted that he had neuropsychiatric 
disorders.   

An SSA determination in August 1995 found the claimant to be 
disabled due to disabilities including personality disorders.  

At a hearing before a hearing officer in July 1996, the 
claimant stated that while on duty in 1980 he had been 
attacked and beaten by drill sergeants, who then terrorized 
him so that he was afraid to report the injuries.  He claimed 
that due to the injuries sustained in this beating he was 
subsequently unable to do all of the required physical 
exercises, and, as a result, suffered frequent punishment.  
In a later written statement in April 1997, the claimant 
added that he had suffered racial discrimination during that 
time as well.

In February 1997, I. Anziania, a psychiatrist with the 
Institute of Integral Health in Canovanas, wrote that the 
claimant was in treatment for his condition of PTSD.  

In May 1997, a VA psychiatric examination was conducted.  It 
was noted that he claims file had been reviewed.  The 
claimant said that he had been employed driving a tractor-
trailer until 1991, when he had returned to Puerto Rico.  He 
admitted a long history of alcoholism.  The diagnoses were 
substance use disorder, alcohol dependence, and strong 
histrionic personality traits.  It was noted that there was 
no evidence in history or in the clinical examination for a 
PTSD diagnosis.  

In April 1998, F. Melendez, Medical Director, wrote that the 
claimant had been treated since 1994 at the Institute of 
Integral Health of Canovanas for major depression and 
anxiety.  

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and supplemental 
statements of the case, the claimant has been notified of the 
evidence necessary to substantiate his claim for service 
connection for a psychiatric disorder including PTSD.  He was 
provided a VA examination, and he testified at a hearing.  
Identified records have been obtained, including SSA records.  
Some service medical records were obtained.  Other service 
medical have been requested on multiple occasions, and 
further attempts would be futile.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.  

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including psychoses, are manifest 
to a compensable degree within the year after such active 
service, service connection will be rebuttably presumed for 
the condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption applies with regard 
to periods of active service but not periods of active duty 
for training.  Biggins v. Derwinski, 1 Vet.App. 474 (1991). 

A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. § 3.303(c).

The evidence does not show that a psychiatric disorder had 
its onset during the claimant's initial period of active duty 
for training from April to August 1980, or doing any other 
period of training in the National Guard.  Although service 
medical records are incomplete, they indicate no psychiatric 
disorder, and the claimant has stated that he did not receive 
any psychiatric treatment during service.

Variously diagnosed acquired psychiatric disorders (e.g., 
major depression, anxiety, and dysthymia) are first shown in 
the 1990s, years after National Guard service, and these have 
not been medically linked to service.  The claimant is also 
shown to have a personality disorder, but such is not a 
disability for VA compensation purposes and may not be 
service connected.

The claimant also contends that he developed PTSD due to 
mistreatment while on active duty for training from April to 
August 1980.  He contends he was beaten and otherwise 
terrorized by drill sergeants during that period.  In 
support, he submitted a medical statement dated in February 
1997, from I. Anziania, a psychiatrist with the Institute of 
Integral Health in Canovanas, who wrote that the claimant was 
in treatment for his condition of PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the person engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the claimant's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The Board notes that service records do not show that the 
claimant engaged in combat with the enemy.  He served during 
peacetime, and there is no evidence to support his assertion, 
noted in a March 1995 hospital report, that he served in 
Vietnam.  Thus, his assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, No. 00-2083 (U.S. Vet.App. May 24, 
2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).

There is no evidence supporting the claimed service stressor.  
The claimant has been given adequate notice of other sources 
of evidence to submit to show alleged personal assault.  See 
38 C.F.R. § 3.304(f)(3).  As to the question of a diagnosis 
of PTSD, although a February 1997 statement from Dr. Anziania 
notes that the claimant was treated at the Institute of 
Integral Health of Canovanas for PTSD, no specific stressors 
or link to service was provided.  Moreover, the medical 
director of that clinic subsequently wrote that the treatment 
had been for major depression and anxiety.  Further, the 
remainder of the evidence does not show a diagnosis of PTSD.  
The VA examination in May 1997 specifically found that PTSD 
was not present.  The VA examination considered historical 
records and appears to be the most comprehensive on the 
subject; the Board finds it is the most probative evidence on 
the question of the presence or absence of PTSD.  The Board 
finds that the weight of the credible evidence shows no 
acceptable medical diagnosis of PTSD.

The weight of the credible evidence demonstrates that an 
acquired psychiatric disorder began many years after service 
and was not caused by any incident of service, and there is 
not acceptable medical diagnosis of PTSD.  As the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, including 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

